Citation Nr: 0805383	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
fungus. 

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of left thumb 
fracture, status post tendon repair.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to February 
1969, and from May 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral foot fungus, a 
personality disorder, and PTSD, and continued a 10 percent 
disability evaluation for service-connected residuals of left 
thumb fracture.  

The April 2003 rating decision also denied service connection 
for alopecia and a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
The veteran submitted a timely notice of disagreement as to 
all issues adjudicated in the April 2003 rating decision; 
however, in his July 2005 substantive appeal, VA Form 9, the 
veteran withdrew his appeal as to the issues of entitlement 
to service connection for alopecia and entitlement to TDIU 
benefits.  Asa result, those issues are not before the Board 
for appellate consideration.  

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  



FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has bilateral foot fungus or has ever had a chronic 
disability manifested by bilateral foot fungus that is due to 
any incident or event in military service.  

2.  A personality disorder is not a disease for VA 
compensation purposes.  

3.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
post-traumatic stress disorder. 

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
PTSD due to any incident or event in military service.  

5.  The competent and probative evidence of record shows the 
veteran's service-connected residual left thumb fracture, 
status post tendon repair, is characterized by decreased grip 
strength, but there is no evidence showing unfavorable 
ankylosis of the thumb or limitation of motion of the other 
digits on the left hand.  There is a level, hyperpigmented 
scar on the veteran's left thumb which measures 2.5 cm by .5 
cm, but the evidence does not show that the scar is deep, 
causes limited motion, or has any associated limitation of 
motion.  There are also degenerative changes in the 
radiocarpal joint of the veteran's left hand, but there is no 
objective evidence of swelling, muscle spasm, or painful 
motion.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  Bilateral foot fungus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Service connection for the claimed personality disorder 
is precluded by applicable laws and VA regulations.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2007). 

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.655 (2007).

4.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals of left thumb 
fracture, status post tendon repair, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 
4.71(a), Diagnostic Codes 5224 (2002 & 2007), 5228 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The claims leading to the present appeal were filed with the 
RO in July 2001.  In May 2002, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The May 2002 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, including 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  With respect to his increased- rating 
claim, he was also advised that he needed to submit medical 
records showing his service-connected disability has gotten 
worse.  The veteran was also advised that he should send 
information describing any additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim.  

The Board notes the notice letter was sent to the veteran 
before the initial RO decision in this case.  The Board also 
notes the veteran's appeal was certified to the Board prior 
to the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  Although the 
veteran has not been specifically notified of how disability 
ratings and effective dates are assigned, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, for the following reasons.  Given that his service 
connection claims are being denied herein, no rating or 
effective date will be assigned with respect to this claimed 
conditions and such issues are moot.  

With respect to his increased rating claim, the Board notes 
that the veteran has not appealed the effective date 
assigned, and has been duly advised of the criteria needed to 
grant an increased rating for his service-connected 
disability.  In this context, the Board notes the VCAA duty 
to notify has not been satisfied with respect to the 
additional requirements for an increased-compensation claim 
recently delineated by the Court in Vazquez-Flores, supra.  
The Board finds, however, that the notice errors did not 
affect the essential fairness of the adjudication because the 
May 2002 letter, together with the substantial development of 
the veteran's claim before and after providing notice, 
rendered the notice errors non-prejudicial.  In this regard, 
the Board notes that, while the May 2002 letter did not 
specifically conform to the requirements provided in Vazquez-
Flores, supra, the veteran was advised of his opportunities 
to submit additional evidence and was informed that, at a 
minimum, he needed to submit evidence showing that his 
service-connected disability had increased in severity.  

Subsequently, a July 2005 SOC notified the veteran of the 
evidence that had been received in support of his claim and 
provided him with yet an additional 60 days to submit more 
evidence.  The SOC also discussed the evidence included in 
the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected residual left thumb disability, and provided the 
reasons why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the final Agency and final Board decision did 
not affect the essential fairness of the adjudication and 
rendered the notice errors non-prejudicial.  Vazquez-Flores, 
slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from March 1972 to 
March 2005, and the veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was also 
afforded QTC/VA examinations in May 2002 and May 2005.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed disabilities are not any of the diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

1.  Bilateral Foot Fungus

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
bilateral foot fungus due to his military service.  The 
veteran's service medical records (SMRs) do not contain any 
complaints, treatment, or findings related to bilateral foot 
fungus.  In addition, there is no post-service medical 
evidence of record which shows the veteran has complained of 
or received any treatment for bilateral foot fungus since he 
was separated from service.  See VA outpatient treatment 
records dated from March 1972 to May 2002, and June 2003 to 
March 2005.  

The veteran testified at his November 2007 Travel Board 
hearing that he had experienced problems with his feet during 
his first tour of duty in Vietnam, including spurs, bunions, 
cracked heels, and jungle rot.  He testified that he went to 
the clinic, where they gave him foot powder and told him to 
keep his feet dry.  He also testified, however, that he has 
not had any treatment for bilateral foot fungus since he was 
separated from service and, although his problems come back 
once in a while, he does not have any problems with his feet 
as long as he keeps them dry.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
bilateral foot fungus.  As noted above, in order to grant a 
claim for service connection, there must be medical evidence 
of a current disability.  Here, there is no competent 
evidence of record showing the veteran currently suffers from 
bilateral foot fungus.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, there is no evidence of record which 
shows the veteran has ever suffered from a chronic disability 
manifested by bilateral foot fungus.  The Board has no reason 
to doubt the veteran's report of experiencing foot problems, 
such as jungle rot, during his first tour of duty in Vietnam.  
However, the Board finds that any foot problems the veteran 
manifested in service were acute and transitory and resolved 
without leaving chronic residual disability, given the lack 
of evidence showing complaints or treatment for such 
disability during and after service.  

In sum, the Board finds there is no competent evidence of 
record showing the veteran currently suffers from bilateral 
foot fungus or has had a chronic disability manifested by 
bilateral foot fungus since he was separated from military 
service.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the veteran's claims for service connection for 
bilateral foot fungus must be denied, as the evidence fails 
to establish he has the claimed condition.  There is no 
reasonable doubt to be resolved.  See Gilbert, 1 Vet. App. at 
55.

2.  Personality Disorder

The veteran is seeking entitlement to service connection for 
a personality disorder.  At the November 2007 hearing, the 
veteran testified that he saw a psychiatrist during service 
because he had problems thinking about certain things.  He 
said the psychiatrist talked to him and told him he had 
different problems with a personality disorder.  

The veteran's SMRs do include mention of a personality 
disorder, in June 1968, when he exhibited an attitudinal 
change.  In November 1973, more than one year after he was 
separated from service, the veteran sought treatment at a VA 
Medical Center complaining that his "mind [was] not right" 
and reported having excessive alcohol use and nervousness.  
The assessment was a suspected personality disorder, and the 
examining physician noted the veteran's past history of 
heroin addiction and current use of excessive alcohol.  The 
post-service medical records do not contain a confirmed 
diagnosis of a personality disorder or any additional 
reference to the veteran suffering from such a condition at 
that time or during his military service.  

Regardless, personality disorders are not considered a 
disease or injury for VA compensation purposes, and, 
therefore, are not eligible for service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
exercise of the authority granted to the Secretary of 
Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  Therefore, service connection is not 
permissible for the claimed personality disorder.  

The Board observes that a disorder, such as a personality 
disorder, which cannot otherwise be service connected because 
it, by definition, pre-existed service, may be subject to a 
superimposed disease or injury, and if such disease or injury 
does occur during service, service connection may be 
warranted for the resultant disability.  See VAOPGCPREC 82-90 
(July 18, 1990); see also 38 C.F.R. § 4.127.  

In this case, however, there is no evidence of chronic 
disability resulting from a mental disorder that was 
superimposed upon a personality disorder in service.  In this 
regard, the Board notes the veteran was diagnosed with 
situational depressive reaction in March and July 1970.  At 
that time, he reported that he was generally dissatisfied in 
his present unit and job duties, and the examining 
psychiatrist noted the veteran was not working in his 
military occupational specialty (MOS) as a generator 
operator.  However, there are no additional SMRs which show 
complaints or treatment for depression, including at his 
January 1972 separation examination where the only 
"psychiatric" problem noted was misuse of drugs.  
Consequently, the Board finds there is no competent evidence 
to support a finding that the veteran incurred a chronic 
mental disability in service, including depression, which was 
superimposed upon a personality disorder therein.  

Accordingly, the Board finds there is no legal basis to grant 
service connection for a personality disorder.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




3.  PTSD

The veteran's awards and decorations in service include the 
National Defense Service Medal and the Vietnam Service Medal 
with one Bronze Star.  There is no indication that he 
received any combat badges or that he sustained any combat 
wounds, e.g., he did not receive a Purple Heart.  His 
military occupational specialties (MOS's) were as a power 
generator equipment operator and mechanic, and a power plant 
operator.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining specific in-service 
stressor identification information from the claimant. 

The veteran's service personnel record, DA Form 20, documents 
his three tours in the Republic of Vietnam.  The first was 
from January 1968 to February 1969, with the 167th Signal 
Company.  The second was from November 1969 to November 1970, 
with the 368th Transportation Company.  The third was from 
April 1971 (listed as late March 1971on his DD Form 214) to 
January 1972, with Company B, 52nd Signal Battalion.

Review of the SMRs discloses that, in late January 1968, 
approximately two weeks after his arrival in country, the 
veteran was seen at the Engineer Hill Dispensary (the 167th 
Signal Company was billeted at the Engineer Hill installation 
near Pleiku, Vietnam).  His commanding officer (CO) requested 
evaluation because the veteran had suddenly become suspicious 
of others and had begun to feel that those in authority were 
out to harm him.  A provisional diagnosis of "sudden change 
of attitude" was noted by the intake provider.  In June his 
CO again requested psychiatric evaluation due to lack of 
performance by the veteran, and he was referred to the 71st 
Evacuation Hospital, also near Pleiku.  The notation at that 
clinic indicated "passive aggressive personality - cleared 
for duty."

An Engineer Hill Dispensary report in October 1968 indicates 
the veteran was seen for "fracture, left hand, last night."  
He was initially given an "ace" wrap and told not to use 
the hand for three weeks.  That same day he was seen at the 
orthopedic clinic at the 71st Evacuation Hospital, and 
assessed with a fracture at the base of the first left 
metacarpal.  It was immobilized in a thumb spica cast, and he 
was given a limited duty physical profile for three weeks.  
When checked in November 1968, he was noted to be clinically 
without pain, and returned to full duty.  None of the entries 
pertinent to this injury made any mention of involvement in 
combat.  He left service in February 1969, and reenlisted in 
May 1969.

In June 1969 in Germany, he was seen complaining about his 
thumb.  On referral in July 1969, the consultation report 
noted the history that "[patient] fell down & [fractured] 
his [left] thumb metacarpal bone . . . ."  The examiner made 
a sketch of the X-ray finding, showing a single healed 
fracture line through the metacarpal bone, and commented that 
there had been no compromise of the joint.  The veteran was 
advised to be followed up in the future.  As above, there was 
no mention of a combat situation involved in the injury. 

After his return to Vietnam, the veteran was evaluated by a 
medical officer at the 935th Medical Detachment, a 
psychiatric unit, in March 1970 "to discuss personal 
problems."  He described having served a previous Vietnam 
tour, was separated, and then reenlisted after 88 days as a 
civilian.  He said he was drinking a lot, engaging in 
impulsive behavior while under the influence of alcohol, and 
being dissatisfied with his unit.  He compained that his MOS 
was generator operator but he was being used as a stevedore.  
He related having thoughts of doing destructive things.  The 
diagnosis was situational depressive reaction, and it was 
recommended that he be used in his MOS.  In July 1969 his CO 
referred him to the same psychiatrist for repeat evaluation 
because of a "loss of interest in everything (meaning the 
military)."  He told the examiner that "the only thing he 
wants is out of the Army right away."  The doctor felt that 
the problem was depression, and prescribed Elavil, an anti-
depressant, and asked him to return in one week.  No followup 
is reported, and he rotated out of Vietnam in November 1970.

The SMRs for the veteran's third Vietnam tour show no reports 
pertinent to the current claim until January 1972, when the 
DA Form 20 shows him en route to the Army's Drug Abuser 
Holding Center (DAHC) in Vietnam.  The diagnosis was improper 
use of heroin, which had been detected in a mandatory 
screening program, and he acknowledged smoking one cap of 
heroin per day over a three-month period.   His drug use was 
characterized as not in the line of duty, but due to his own 
misconduct.  After 10 days in the DAHC, he was transferred to 
Martin Army Hospital, Fort Benning, GA.  In February 1972 he 
was moved to the VA hospital, Atlanta, GA, and he was 
separated from service in March 1972, with a discharge under 
honorable conditions (UHC).  It was noted on his DD Form 214 
that he had lost 44 days of service, from his admission to 
the DAHC to the date of his discharge.

In October 1980, the veteran was notified by the Department 
of the Army that his discharge had been upgraded pursuant to 
an order of a U.S. District Court which required the Army to 
recharacterize the discharge of any former member who had 
been discharged based upon evidence developed in the 
mandatory urinalysis testing program to identify drug 
abusers.  As a result, his UHC discharge was upgraded to 
fully "honorable" and he was issued an amended DD Form 214 
reflecting that change.

The veteran's original claim for compensation, filed at the 
time of his separation from service, was for "dislocated lft 
thumb, 1968."  The RO granted service connection by rating 
action in May 1972, based upon the SMRs showing that he 
"fell in June 1969 [sic; should be 1968] and fractured the 
proximal phalanx of the left thumb."  Upon VA orthopedic 
examination in December 1973, the veteran told the examiner 
that he had fallen about five feet off a bunker in Vietnam 
and broke his thumb.  There was no mention of combat 
activity.  The examiner noted the veteran's history of heroin 
addiction and mentioned a VA clinic report dated in November 
1973 indicating excessive alcohol consumption and suspicion 
of a personality disorder. 

In July 2001 the veteran filed his original claim for a 
personality disorder, and in November 2001 he initially 
claimed service connection for PTSD.  During the course of 
evidentiary development and adjudication, he was scheduled 
for a VA psychiatric examination by QTC Medical Services in 
May 2005, but he failed to report for the examination.

Further review of the claims file shows the veteran was 
diagnosed with PTSD as a result of a VA outpatient 
psychiatric evaluation in May 2001.  The examiner, a clinical 
nurse specialist, noted the veteran's active service in the 
Army, including his three tours of duty in Vietnam.  She 
noted the veteran was a power plant operator, but also noted 
his contention that he was involved in combat and witnessed 
trauma while he was in Vietnam.  The examiner specifically 
noted the veteran's report of seeing men killed and 
witnessing a U.S. aircraft shot down and being on the team 
ordered to retrieve the dead bodies.  The examiner noted the 
veteran's complaints of nightmares about combat, intrusive 
thoughts, hyperalertness, feeling sad, increased 
irritability, difficulty sleeping, feeling nervous, low 
energy and motivation, and fluctuating appetite and 
concentration.  After examining the veteran, the nurse 
provided a provisional diagnosis of PTSD, provisional, with 
depression.  In June 2001, a staff psychiatrist examined the 
veteran during a follow-up appointment and continued the 
diagnosis of PTSD.  

Thus, the veteran has been diagnosed with PTSD by a VA health 
care provider, and it appears that he has continued to be 
treated for PTSD.  Unfortunately, the RO's attempt to obtain 
a full psychiatric examination to ascertain whether the 
provisional diagnosis is accurate has been frustrated by the 
veteran's not showing up for his scheduled VA examination.  
By regulation, when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  38 C.F.R. § 3.655.

Assuming, solely for the purpose of the present decision, 
that the reported diagnosis of PTSD is correct, the Board 
notes that the veteran provided the RO with a stressor 
statement in May 2002, in which he said he had served three 
separate tours in Vietnam engaged in combat against hostile 
forces.  He described only one specific event in which he 
said he was involved in combat, in January 1968 (shortly 
after his arrival in country), when he said there was a pre-
dawn attack in which enemy forces overran the U.S. perimeter 
defense lines and caused "lots of American military 
casualties all around and beside me."  At that time, he saw 
an American helicopter gunship being shot down, and said the 
incoming rocket and mortar shellfire caused him to dive into 
an underground bunker and hit the ground, and said he 
"severely injured both [sic] my entire left hand which was 
fractured into many pieces."  He stated that he was taken to 
the Engineer Hill Dispensary, then the 71st Medical 
Evacuation Hospital, "for intensive treatment of my wounds 
in my left hand including my thumb.  And because my left hand 
was fractured in so many different spots, the 71st Medical 
Evacuation Hospital staff put a plaster cast over my entire 
left hand and part of my left arm extending up to my left 
elbow.  After extensive medical treatment I was assigned to 
light duty for about 5 months because my entire left hand was 
so shattered including limitation of complete range of motion 
and flexion and total loss of grip of my entire left hand and 
shoulder."

As to his second tour in Vietnam, the veteran stated that he 
had experienced worsening severity of his left hand injuries.  
With regard to his third Vietnam tour, he said he and his 
unit were "constantly engaged against enemy forces," 
without providing any specific information capable of 
verification.

The veteran's description of stressor events is so much at 
variance with the documentary evidence of record as to strain 
credulity.  During the time he says he injured his left hand 
during heavy combat, in January 1968, he was in fact being 
seen for attitude problems and assessed as having a passive 
aggressive personality.  Moreover, when he was actually seen 
for his left hand injury, in October 1968, there was no 
indication of incurrence in an enemy attack, nor was the 
extent of the injury as reported by health care providers as 
severe as he has later described it.  In fact, when he was 
seen for the thumb during his second Vietnam tour, the 
examiner noted a single healed fracture, with no involvement 
of any joint, and again there was no indication of combat 
involvement.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence or record does not reasonably support a 
finding that the veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
the instant case, the evidence fails to document that the 
veteran engaged in combat, as shown by the lack of combat-
indicative awards or decorations, a non-combat MOS, and no 
mention of combat at all in his extensive SMRs.  In addition, 
there is no indication that he was wounded in connection with 
enemy action in service. 

The Board acknowledges the veteran's accounts, in his 
stressor statement and at his hearing before the undersigned, 
of having been involved in combat in Vietnam, to include 
sustaining his service-connected left hand injury during a 
major enemy attack.  However sincere he may be in that 
regard, the law requires some sort of verification or 
corroboration of such claimed stressors when there is no 
support in the record of his participation in combat.  He has 
not, to date, furnished information as to dates, places, or 
participants for his claimed combat experience other than the 
allegations above, which are contradicted by the official 
military records on file.  Under West v. Brown, 7 Vet. App. 
70, 76 (1994) where "the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Rather, the claimed stressors must be 
corroborated by independent evidence of record.  Therefore, 
the veteran's statements are not sufficient to establish an 
in-service stressor.

The veteran's multiple tours in Vietnam are certainly 
laudable, but the U.S. Court 
of Appeals for Veterans Claims has held that it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, that 
can constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences."

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to 
which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  The Board appreciates the veteran's testimony 
before the undersigned, as well as the able assistance of his 
representative at the hearing, but, upon thorough review of 
the evidence, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.



B.  Increased Rating Claim

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155 
(West 2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 
19, 2007).

Entitlement to service connection for residuals of a left 
thumb fracture was established in May 1972, and the RO 
assigned a noncompensable (zero percent) disability 
evaluation under Diagnostic Code (DC) 5299, effective March 
5, 1972, the day after the veteran was separated from active 
duty.  At that time, the RO considered the January 1972 
separation examination, which noted the veteran's previous 
fracture but did not report any associated symptoms or 
complaints.  

In a rating decision dated in February 1974, the RO increased 
the veteran's disability evaluation to 10 percent under DC 
5299-5224, effective October 29, 1973.  The RO based its 
decision upon a December 1973 VA examination which showed the 
veteran had a slight deformity in the carpal-metacarpal 
joint, with subluxation and clicking on abduction and 
adduction of the thumb.  

In April 1980, the RO granted a temporary total rating of 100 
percent from March 6, 1980, based on evidence showing the 
veteran was hospitalized in March 1980 for surgical treatment 
on his service-connected left thumb disability.  His thumb 
was placed in a cast following surgery but he was discharged 
in good condition with a satisfactory prognosis.  The thumb 
cast was to remain for four weeks, and the veteran was 
scheduled to begin gentle active range of motion exercises at 
that time.  Subsequent records showed that he was doing well.  
A 10 percent rating was assigned, effective May 1, 1980.  

In May 1996, the RO granted a temporary total rating of 100 
percent from February 8, 1996, pursuant to 38 C.F.R. § 4.30, 
based on evidence that the veteran underwent surgery on his 
service-connected left thumb disability and required at least 
one month of convalescence.  The 10 percent disability 
evaluation was resumed under DC 5224, effective June 1, 1996.  

In July 2001, the veteran requested an increased evaluation 
for his service-connected left thumb disability, stating that 
he had loss of use of his entire left hand, severe limitation 
of motion, and daily pain.  

As noted, the veteran's service-connected residual left thumb 
disability is rated 10 percent disabling under DC 5224, which 
provides that ankylosis of the thumb warrants a 10 percent 
evaluation when favorable, and a 20 percent evaluation when 
unfavorable.  

The Board notes that in 2003, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating ankylosis and limitation of motion 
of the digits of the hands.  See 67 Fed. Reg. 48,784-48,787 
(July 26, 2002) (codified at 38 C.F.R. § 4.71a, DCs 5216 to 
5230 (2007)).  The Board notes, however, that the criteria 
for DC 5224 are the same in both the 2002 and 2007 versions 
of 38 C.F.R. § 4.71a, except that the amended provisions add 
a note after DC 5224 requiring that consideration be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The relevant evaluation requirements 
effective since August 26, 2002 also provide for a new 
diagnostic code which discusses the particular limitation of 
motion of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5228 (2007).  

Under DC 5228, effective August 26, 2002, limitation of 
motion of the thumb warrants a 20 percent disability rating 
for a gap of more than two inches (5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A gap of one to two inches (2.5 to 5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a 10 percent evaluation for both 
the major and minor thumb.  A gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
evaluation. 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).  The RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated April 2001.  In July 2005, the RO 
issued an SSOC that evaluated the veteran's claim using the 
new rating criteria, effective from September 2003.  

The Board has carefully considered the evidence of record and 
findsthat the preponderance of the evidence is against the 
grant of an increased rating for the veteran's service-
connected residual left thumb fracture.  The pertinent 
evidence of record includes VA examinations conducted in May 
2002 and May 2005.  The Board has also reviewed VA outpatient 
treatment records dated from March 1972 to May 2002 and June 
2003 to March 2005; however, those records do not contain any 
relevant evidence regarding the veteran's service-connected 
left thumb disability.  

In evaluating the veteran's claim under DC 5224, the Board 
notes there is no evidence of record which shows the 
veteran's service-connected left thumb disability is 
ankylosed.  Ankylosis is defined immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Dorland's Illustrated Medical Dictionary 86 (24th ed. 
1994); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The evidence reveals the veteran was able to demonstrate 
movement in his left thumb in all planes of excursion at both 
the May 2002 and May 2005 QTC/VA examinations.  Therefore, 
the preponderance of the evidence is against finding that the 
veteran experiences unfavorable ankylosis associated with his 
service-connected left thumb disability and, thus, a 20 
percent disability evaluation is not warranted under DC 5224.  

In making this determination, the Board has considered 
whether the veteran's service-connected left thumb disability 
has resulted in limitation of motion in the other digits or 
interfered in the overall function in his left hand.  The 
preponderance of the evidence shows the veteran has normal 
range of motion in the other four digits on his left hand as 
the range of motion on his left hand was similar to the right 
hand at both the May 2002 and May 2005 QTC/VA examinations.  
With regard to the overall function in his left hand, we note 
the evidence shows the veteran's service-connected left thumb 
disability is manifested by decreased grip strength.  The 
Board finds, however, that any decreased function in the 
veteran's left hand is contemplated in the 10 percent 
evaluation currently assigned as the evidence does not 
support an increased, or even compensable evaluation, under 
DC 5224.  

In this context, the Board notes that, when the veteran's 
disability rating was increased to 10 percent in February 
1974, there was no diagnostic code which rated limitation of 
motion of the thumb.  It appears, however, that the RO 
determined the veteran's functional impairment in his left 
thumb more nearly approximated the disability contemplated by 
the 10 percent rating under DC 5224.  The Board finds no 
fault in the RO's previous determination but, as noted, the 
evidence preponderates against the grant of a 20 percent 
disability evaluation under DC 5224 on the basis of ankylosis 
of the thumb, limitation of motion of the other digits on the 
left hand, or interference with overall function of the left 
hand.  Therefore, the Board will proceed to evaluate the 
veteran's service-connected left thumb disability under all 
potentially applicable diagnostic codes to determine whether 
a higher disability evaluation is warranted.  

In evaluating the veteran's claim under DC 5228, the Board 
finds a higher, 20 percent evaluation is not warranted 
because there is no competent evidence of record which shows 
the veteran's service-connected left thumb disability is 
manifested by a gap of more than two inches (5.1 cm) between 
the thumb pad and fingers, with attempting opposition to the 
fingers.  At the May 2005 VA examination, opposition of the 
veteran's thumbs was within normal limits.  While the May 
2002 VA examiner did not express the veteran's range of 
motion in terms of the left thumb attempting opposition to 
the fingers, the Board notes that the May 2002 examination 
was conducted prior to the amendments made to the rating 
criteria in July 2002.  There is no other competent evidence 
of record which shows the veteran's range of motion in his 
left thumb is limited to a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers.  Therefore, DC 
5228 does not assist the veteran in obtaining a higher 
disability evaluation.  

The Board has also considered whether the veteran can be 
assigned a separate rating based on the surgical scar on his 
left thumb.  At the most recent QTC/VA examination in May 
2005, the veteran had a level scar on his thumb that measured 
2.5 cm by .5 cm.  The scar was hyperpigmented but less than 6 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, abnormal texture, or limitation 
of motion associated with the scar.  The examiner who 
conducted the May 2002 QTC/VA examination reported that the 
veteran had a "lazy-S" scar on his left hand that measured 
approximately 4.0 cm and a horizontal scar distal to the 
wrist joint, measuring 2.5 cm.  The veteran also had a linear 
scar enveloping the thumb that measured approximately 4 cm 
and had a slight deformity.  

It is not clear why there is a discrepancy in the evidence 
regarding the number and nature of the scars associated with 
the veteran's service-connected left thumb disability.  
However, in evaluating the veteran's claim under the rating 
criteria for scars, the Board finds the May 2005 VA 
examination to be the most competent and probative evidence 
of record given the specificity to which the examiner 
described the scar on the veteran's left thumb.  In addition, 
the Board notes the May 2002 examiner did not provide enough 
information to determine whether the two additional scars on 
the veteran's left hand and wrist were associated with his 
service-connected left thumb disability.  The May 2005 
examination report does not show that the scar on the 
veteran's left thumb is deep, causes limited motion, or 
exceeds an area of 12 square inches.  The May 2005 examiner 
also specifically noted that there was no limitation of 
motion associated with the scar.  Therefore, a separate 
rating for the scar is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2002 & 2007); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (2005).  

The Board has considered the veteran's service-connected left 
thumb disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken at the May 2002 
QTC/VA examination showed degenerative changes in the 
radiocarpal joint.  Under DC 5003, degenerative arthritis, 
when substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.

In evaluating the claim under DC 5003, described above, the 
Board again notes the veteran has not demonstrated limited 
range of motion that would warrant a compensable evaluation 
under DC 5228 (2007).  However, the evidence of record, 
inclusive of the May 2002 and May 2005 QTC/VA examinations, 
does not show objective evidence of swelling, muscle spasm, 
or painful motion.  In addition, the veteran's service-
connected left thumb disability does not involve two or more 
major or minor joint groups and has not been shown to be 
manifested by occasional incapacitating exacerbations.  
Therefore, the Board finds that a separate 10 percent 
evaluation under DC 5003 due to degenerative arthritis is not 
warranted in this case.  

At the November 2007 Travel Board hearing, the veteran 
testified that he had pain from his left shoulder to his left 
thumb, and that he believes this pain is a residual condition 
from his thumb surgery as it affected the tendons in his left 
shoulder.  The Board has considered the veteran's contention 
in this regard; however, there is no objective evidence 
showing the veteran has pain associated with his service-
connected left thumb disability, to include as due to a left 
shoulder disability that is related to his service-connected 
disability.  In addition, the veteran has not filed a claim 
for entitlement to service connection for a left shoulder 
disability as secondary to his service-connected left thumb 
disability.  As a result, there is no basis for the Board to 
grant an increased rating due to any associated left shoulder 
disability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

We note that the veteran testified at his November 2007 
hearing that most of the problems he experiences with his 
left thumb occur when it gets cold.  He testified that he has 
problems with gripping and catching things with his left hand 
and also had loss of use of his left hands sometimes.  There 
was no evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination at the May 2002 VA examination.  
However, the examiner noted the veteran was able to make a 
slightly weak fist with decreased strength on the left.  
Similarly, the examiner who conducted the May 2005 QTC/VA 
examination stated that the veteran's left hand strength is 
moderately reduced and his functional impairment was 
decreased grip strength.  

Although the evidence shows the veteran has functional loss 
in his left thumb manifested by decreased grip strength, the 
Board again notes that his functional impairment is 
contemplated in the 10 percent disability evaluation 
currently assigned.  As shown above, the symptomatology 
associated with the veteran's service-connected disability 
does not warrant an increased, or even compensable, 
disability evaluation under any of the diagnostic codes 
discussed above.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation warrants a rating in excess 
of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of a disability evaluation in excess of 10 
percent for service-connected supports a finding that the 
veteran's service-connected residuals of left thumb fracture, 
status post tendon repair.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  




ORDER

Entitlement to service connection for bilateral foot fungus 
is denied.

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for PTSD is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residual left thumb fracture, 
status post tendon repair, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


